Exhibit 10.3

[Executive Officers Specimen]

DIAMOND OFFSHORE DRILLING, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made and
entered into as of the grant date set forth below (the “Grant Date”) and
evidences the grant of the Award set forth below by Diamond Offshore Drilling,
Inc., a Delaware corporation (the “Company”), to the individual named below (the
“Grantee”). Capitalized terms not defined herein shall have the meanings
ascribed to them in the Diamond Offshore Drilling, Inc. Equity Incentive
Compensation Plan (the “Plan”).

 

Name of Grantee:

[                ]

 

Grant Date:

[                ]

 

Number of Time-Vesting RSUs Subject to Award:

[                ]

 

Target Number of Performance RSUs Subject to Award:

[                ]

 

Performance Period for Performance RSUs:

Calendar years [calendar year including Grant Date and two following calendar
years]

 

Vesting Dates for Time-Vesting RSUs:

[2 years after Grant Date] as to [                ] Time-Vesting RSUs

[3 years after Grant Date] as to [                ] Time-Vesting RSUs

 

Vesting of Performance RSUs:

See Section 2 below

1.    Grant of Award. The Company hereby grants to the Grantee Restricted Stock
Units (“RSUs”) as set forth herein, subject to the terms and conditions of this
Agreement and the Plan. RSUs granted under this Agreement that are not subject
to the achievement of performance goals are referred to herein as “Time-Vesting
RSUs.” RSUs granted under this Agreement that are subject to the achievement of
performance goals are referred to herein as “Performance RSUs.” This Agreement
shall constitute the Award Terms for purposes of the Plan.

2.    Form of Payment and Vesting.

(a)    Time-Vesting RSUs. Each Time-Vesting RSU granted under this Agreement
shall, subject to the vesting schedule set forth above and the other terms
herein, represent the



--------------------------------------------------------------------------------

right to receive a payment of one share of Stock (rounded down to the nearest
whole share in the aggregate on each Vesting Date). Any Time-Vesting RSUs that
become vested shall thereafter be payable in accordance with Section 2(c).

(b)    Performance RSUs. Each Performance RSU granted under this Agreement
shall, subject to the attainment of certain performance goals set forth in this
Agreement and the other terms herein, represent the right to receive a payment
of one share of Stock. The attached Schedule A specifies the performance goals
(“Performance Goals”) required to be attained during the performance period
designated above (the “Performance Period”) in order for the Performance RSUs to
become eligible to vest, provided that, in determining the number of Performance
RSUs eligible to vest, the Committee shall at all times during or after the
Performance Period have the right in its sole discretion to reduce or eliminate
the number of Performance RSUs that would otherwise be eligible to vest as a
result of the performance as measured against the Performance Goals (“Negative
Discretion”). Any Performance RSUs that vest in accordance with this Agreement
shall thereafter be payable in accordance with Section 2(c). Any Performance
RSUs that do not become eligible to vest pursuant to this Agreement or that
otherwise do not vest pursuant to this Agreement shall be immediately forfeited.

(c)    Timing and Manner of Payment after Vesting of RSUs.

(i)    No later than two and one-half (21⁄2) months following the end of the
Performance Period, the Committee shall determine the actual level of attainment
of the Performance Goals for the Performance Period. On the basis of the
Committee’s determination, the Committee will determine the number of
Performance RSUs eligible to vest as calculated in accordance with the
percentile matrix set forth in Schedule A, subject to the Committee’s Negative
Discretion and rounded down to the nearest whole share. The number of
Performance RSUs determined by the Committee to vest through such process shall
constitute the number of Performance RSUs in which the Grantee shall vest under
this Award.

(ii)    With regard to Performance RSUs subject to this Award, the “Vesting
Date” shall be the date that the Committee determines the vesting of Performance
RSUs in accordance with this Section 2(c). With regard to Time-Vesting RSUs
subject to this Award, the “Vesting Date” shall be the applicable date set forth
for such Time-Vesting RSUs on the first page of this Agreement.

(iii)    Within thirty (30) days following each Vesting Date of a Time-Vesting
RSU pursuant to this Section 2(c) and within two and one-half (21⁄2) months
following the end of the Performance Period with regard to vested Performance
RSUs, the Company shall deliver to the account of the Grantee a number of shares
of Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
discretion) equal to the number of RSUs subject to this Award that vest on the
applicable Vesting Date, less withholding pursuant to Section 7(e) of the Plan,
unless such RSUs terminated or are forfeited prior to the applicable Vesting
Date pursuant to this Agreement or the Plan or unless the Company has elected in
its discretion to settle such vested RSUs in cash in lieu of Stock. The
Company’s obligation to deliver shares of Stock or otherwise make payment with
respect to vested RSUs is subject to the condition precedent that the Grantee or
other person

 

2



--------------------------------------------------------------------------------

entitled under the Plan to receive any shares of Stock with respect to the
vested RSUs deliver to the Company any representations or other documents or
assurances required pursuant to Section 7(j) of the Plan. Neither the Grantee
nor any of the Grantee’s successors, heirs, assigns or personal representatives
shall have any further rights or interests with respect to any RSUs that are
paid or that terminate pursuant to this Agreement or the Plan. Notwithstanding
anything herein to the contrary, the Company shall have no obligation to issue
shares of Stock in payment of the RSUs unless such issuance and such payment
shall comply with all relevant provisions of law and the requirements of any
applicable stock exchange.

(iv)    Except as otherwise provided in Section 3 of this Agreement, the vesting
schedules in this Agreement require continued employment or service with the
Company or one of its Subsidiaries through the applicable Vesting Date as a
condition to the vesting of the applicable portion of this Award and the rights
and benefits under this Agreement. Except as otherwise provided in Section 3 of
this Agreement, employment or service for only a portion of the vesting period,
even if a substantial portion, will not entitle the Grantee to any proportionate
vesting or avoid or mitigate a termination of rights and benefits upon or
following a termination of employment or services as provided in this Agreement
or under the Plan.

(v)    Notwithstanding anything to the contrary in this Agreement, the Company
reserves the right, at its sole discretion, to settle any vested RSU by cash
payment in lieu of Stock. If the Company elects to settle any RSU in cash, the
amount of cash to be paid by the Company in settlement shall be determined by
multiplying (a) the number of vested RSUs to be settled in cash by (b) the Fair
Market Value of a share of Stock as of the applicable Vesting Date, less any
withholding pursuant to Section 7(e) of the Plan.

3.    Termination of Award. This Award is subject to termination as follows:

(a)    Termination of Employment by the Company without Cause. Upon termination
of the Grantee’s employment by the Company or its Subsidiary without Cause on or
after [2 years after Grant Date] but prior to the Vesting Date for Performance
RSUs, then this Award of Performance RSUs shall remain outstanding as if the
Grantee had remained employed with the Company or its Subsidiary and the number
of Performance RSUs to vest shall be determined in accordance with the process
set forth in Section 2, provided that the resulting number of vested Performance
RSUs will be reduced by 50% (and the remainder of this Award of Performance RSUs
will be forfeited).

(b)    Termination of Employment on Account of Retirement. Upon the Grantee’s
Retirement (as defined below) prior to the Vesting Date for Performance RSUs,
then this Award of Performance RSUs shall remain outstanding as if the Grantee
had remained employed with the Company or its Subsidiary and the number of
Performance RSUs to vest shall be determined in accordance with the process set
forth in Section 2, provided that the resulting number of vested Performance
RSUs will be reduced pro rata to correspond with the portion of the period
commencing on the Grant Date and ending on [last day of Performance Period] that
has elapsed as of the effective date of the Grantee’s Retirement (and the
remainder of this Award of Performance RSUs will be forfeited).

 

3



--------------------------------------------------------------------------------

For purposes of this Section 3(b), “Retire” or “Retirement” means the
termination of employment with the Company and each of its Subsidiaries or
Affiliates by the Grantee on or after reaching age 63; provided that the
Grantee’s employment is not terminated for Cause and provided further that such
termination will constitute a Retirement for these purposes only if, at least
one year prior to the Grantee’s desired Retirement date, the Grantee delivers a
written notice (by any means, including by email) to the VP—Human Resources or
other employee within the Human Resources Department of the Company that
(x) indicates the Grantee intends to Retire and (y) specifies an intended
Retirement date.

(c)    Death or Disability. If the Grantee’s employment with the Company or its
Subsidiary terminates on account of death or Disability, the unvested portion of
the Time-Vesting RSUs shall become fully vested as of the date of such
termination of employment and shall be settled in accordance with Section 2(c).
If the Grantee’s employment with the Company or its Subsidiary terminates on
account of death or Disability during or after the Performance Period, then this
Award of Performance RSUs shall remain outstanding as if the Grantee had
remained employed with the Company or its Subsidiary and the number of
Performance RSUs to vest shall be determined in accordance with the process set
forth in Section 2.

(d)    Other Termination. Except as otherwise set forth in Section 3(a), (b) or
(c) above, if the Grantee’s employment with the Company and/or its Subsidiaries
terminates prior to the applicable Vesting Date for any reason, the unvested
portion of this Award shall be forfeited as of the date of such termination of
employment.

4.    Dividend and Voting Rights.

(a)    Limitation on Rights. The RSUs are bookkeeping entries only.
Notwithstanding Section 5(b) of the Plan, the Grantee shall have no rights as a
stockholder of the Company, no dividend rights (except as expressly provided in
Section 4(b) below with respect to Dividend Equivalent Rights) and no voting
rights with respect to the RSUs or any shares of Stock underlying or issuable in
respect of the RSUs until such shares of Stock are actually issued to and held
of record by the Grantee pursuant to the terms of this Agreement.
Notwithstanding Section 5(b) of the Plan, no adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate or book entry evidencing such shares
of Stock (except as expressly provided in Section 4(b) below with respect to
Dividend Equivalent Rights).

(b)    Dividend Equivalent Rights Distributions. As of any date that the Company
pays a special cash dividend on its Stock prior to vesting of any RSUs subject
to this Award, the Company shall credit the Grantee with a dollar amount equal
to (i) the per share special cash dividend paid by the Company on its Stock on
such date, multiplied by (ii) the total number of unvested RSUs subject to this
Award that are outstanding on the record date for that dividend (a “Dividend
Equivalent Right”). With respect to Performance RSUs, the number of RSUs that
are outstanding shall be based on the target number of Performance RSUs. Any
Dividend Equivalent Rights credited pursuant to the foregoing provisions of this
Section 4(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original RSUs to which they relate; provided,
however, that the amount of any vested Dividend

 

4



--------------------------------------------------------------------------------

Equivalent Rights shall be paid to the Grantee only in cash. No crediting of
Dividend Equivalent Rights shall be made pursuant to this Section 4(b) with
respect to any RSUs that, as of the record date for that dividend, have either
been paid pursuant to Section 2(c)(v) or have terminated or been forfeited
pursuant to this Agreement. No crediting of Dividend Equivalent Rights shall be
made pursuant to this Section 4(b) with respect to any regular or ordinary cash
dividends.

5.    RSU Award Subject to Plan. This Award is granted under and subject to and
governed by the terms and conditions of this Agreement and the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any conflict between this Agreement and the Plan, the Plan shall control
unless specifically stated otherwise in this Agreement. In the event of any
ambiguity in this Agreement, any term that is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern.

6.     Restrictive Covenants.

(a)    Confidentiality. The Grantee agrees that, during the Performance Period
and at all times thereafter, the Grantee shall not reveal or utilize
Confidential Information (as hereinafter defined) that the Grantee acquired
during the course of or as a result of the Grantee’s employment with the Company
or one of its Subsidiaries and that relates to (x) the Company or any of its
Subsidiaries or (y) any of the Company’s and its Subsidiaries’ customers,
employees, agents or vendors. The Grantee acknowledges that all such
Confidential Information is commercially valuable and is the property of the
Company. Upon the termination of the Grantee’s employment with the Company and
its Subsidiaries, the Grantee shall immediately return all such Confidential
Information to the Company, whether it exists in written, electronic,
computerized or other form. Notwithstanding anything elsewhere to the contrary,
the Grantee (a) may disclose Confidential Information (i) to the Company and its
Subsidiaries and Affiliates, or to any authorized agent or representative of any
of them, (ii) in confidence to any attorney or accountant actually retained by
the Grantee for the purpose of securing professional advice (but not the
Company’s privileged information), or (iii) when required to do so by law or by
a court, governmental agency, legislative body, arbitrator or other person with
jurisdiction to order the Grantee to divulge, disclose or make accessible such
information, and (b) may disclose or use Confidential Information (i) with the
Company’s prior written consent, (ii) in connection with performing the
Grantee’s employment duties for the Company and its Subsidiaries or (iii) in
connection with any legal proceeding involving the Company or its Subsidiaries.
In the event that the Grantee is required to disclose any Confidential
Information pursuant to clause (a)(iii) or (b)(iii) of the immediately preceding
sentence, the Grantee shall (A) promptly give the Company advance notice that
such disclosure may be made and (B) not oppose, and affirmatively cooperate
with, the Company, at its reasonable request and sole expense, in seeking to
protect the confidentiality of the Confidential Information. For purposes
hereof, “Confidential Information” shall mean information, knowledge or data
(whether or not a trade secret or protected by laws pertaining to intellectual
property and including, without limitation, information relating to data,
finances, marketing, pricing, profit margins, claims, legal matters, loss
control, marketing and business plans and strategies, software, processing,
vendors, administrators, customers or prospective customers, products, brokers
and employees), other than information, knowledge or data that (x) has
previously been disclosed to the public, or is in the public domain, other than
as a result of the Grantee’s breach of this Section 6(a) or other obligation of
confidentiality, or (y) is known or generally available to the public. For the
avoidance of doubt, (1) nothing in the Plan or

 

5



--------------------------------------------------------------------------------

this Agreement is intended to or shall (A) prohibit or restrict the Grantee from
communicating about or reporting any possible violation of federal, state or
local law or regulation to any governmental agency or entity, including, but not
limited to, the Securities and Exchange Commission, or any applicable
self-regulatory organization, or making any other disclosure that is protected
under the whistleblower provisions of federal, state or local law or regulation,
in each case without notice to the Company, or (B) limit the right of the
Grantee to receive an award for information provided to any such governmental
agency or entity or self-regulatory organization and (2) the Company hereby
confirms its consent to any such disclosure that is protected under the
whistleblower provisions of federal, state or local law or regulation by the
Grantee, notwithstanding anything to the contrary in the Plan or this Agreement,
except for information that is protected from disclosure by any applicable law
or privilege.

(b)    Solicitation of Employees. The Grantee covenants and agrees that during
the Grantee’s employment and for a period of two (2) years after the termination
of the Grantee’s employment, whether such termination occurs at the insistence
of the Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly:

(i)    recruit, hire, encourage, or attempt to recruit or hire, alone or by
assisting others, any employees of the Company or any of its Subsidiaries or
former employees of the Company or any of its Subsidiaries with whom the Grantee
worked, had business contact, or about whom the Grantee gained non-public or
Confidential Information (hereinafter, “Company’s employees or former
employees”);

(ii)    contact or communicate with Company’s employees or former employees for
the purpose of inducing, assisting, encouraging and/or facilitating Company’s
employees or former employees to terminate their employment with the Company or
any of its Subsidiaries or find employment or work with another person or
entity;

(iii)    provide or pass along to any person or entity the name, contact and/or
background information about any of Company’s employees or former employees or
provide references or any other information about them;

(iv)    provide or pass along to Company’s employees or former employees any
information regarding potential jobs or entities or persons to work for,
including but not limited to, job openings, job postings, or the names or
contact information of individuals or companies hiring people or accepting job
applications; or

(v)    offer employment or work to Company’s employees or former employees.

For purposes of this covenant, “former employees” shall refer to employees who
are not employed by the Company or any of its Subsidiaries at the time of the
attempted recruiting or hiring, but were employed by, or working for the Company
or any of its Subsidiaries at any time in the six (6) months prior to the time
of the attempted recruiting or hiring and/or interference.

 

6



--------------------------------------------------------------------------------

(c)    Competition. The Grantee covenants and agrees that during the Grantee’s
employment and for a period of one (1) year after the termination of the
Grantee’s employment, whether such termination occurs at the insistence of the
Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly, perform services
for, prepare or take steps to prepare to perform services for, or otherwise have
any involvement with (other than in connection with performing services pursuant
to Grantee’s employment), in each case, whether as an officer, director,
partner, consultant, security holder, owner, employee, independent contractor or
otherwise, any entity that competes (whether directly or indirectly) with the
Company or its Subsidiaries in the Business (as hereinafter defined) anywhere in
the world as of the date of the Grantee’s termination of employment with the
Company and its Subsidiaries (any such entity, a “Competitor”); provided,
however, that the Grantee may in any event own up to a 2% passive ownership
interest in any public entity or through a private, non-operating investment
vehicle and may become employed by or otherwise affiliated with a Competitor if
the Grantee works in a business unit thereof that does not compete with the
Company or any Subsidiary in connection with the Business and the Grantee does
not communicate about the Business with any employee in a business unit of such
Competitor that does so compete with the Company or any of its Subsidiaries. For
purposes hereof, the term “Business” shall mean the offshore oil and gas
drilling business. Upon the written request of the Grantee, the Company’s
President will reasonably determine whether a business or other entity
constitutes a “Competitor” for purposes of this Section 6(c); provided that the
President may require the Grantee to provide such information as the Company
reasonably determines to be necessary to make such determination; and provided,
further that the current and continuing effectiveness of such determination may
be conditioned upon the accuracy of such information, and upon such other
factors as the Company may reasonably determine.

(d)    Equitable Relief. The Grantee agrees that any actual or threatened breach
of covenants set forth in this Section 6 could cause the Company irreparable
harm. Therefore, in the event of any actual or threatened breach by the Grantee,
the Company shall be entitled to seek and obtain, through any court with
jurisdiction over the matter and the Grantee, temporary, preliminary and/or
permanent equitable/injunctive relief restraining the Grantee from violating
such provisions and to seek, in addition, money damages, together with any and
all other remedies available under applicable law.

(e)    Forfeiture for Breach. Notwithstanding any other provision hereof, if the
Grantee breaches or otherwise fails to comply with any of the obligations
contained in this Section 6, as applicable, in addition to all rights the
Company and its Subsidiaries have under this Agreement and any other agreement,
at law or in equity, any and all RSUs that have not become vested and settled
before such breach or failure to comply shall expire at that time, may not
become vested or settled after such time and will be forfeited at such time
without any payment therefor.

7.    Section 409A Compliance. It is the intention of the Company and the
Grantee that all payments, benefits and entitlements received by the Grantee
under this Agreement be provided in a manner that does not impose any additional
taxes, interest or penalties on the Grantee with respect to such payments,
benefits and entitlements under Section 409A of the Code, and its implementing
regulations (“Section 409A”), and the provisions of this Agreement shall be
construed and administered in accordance with such intent. Each of the Company
and the

 

7



--------------------------------------------------------------------------------

Grantee has used, and will continue to use, their best reasonable efforts to
avoid the imposition of such additional taxes, interest or penalties, and the
Company and the Grantee agree to work together in good faith to amend this
Agreement, and to structure any payment, benefit or other entitlement received
by the Grantee hereunder, in a manner that avoids imposition of such additional
taxes, interest or penalties while preserving the affected payment, benefit or
entitlement to the maximum extent practicable and maintaining the basic
financial provisions of this Agreement without violating any applicable
requirement of Section 409A.

8.    Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of Delaware applicable
to agreements made and to be performed wholly within the State of Delaware.

9.    Imposition of Other Requirements. If the Grantee relocates to another
country after the Grant Date, even if at the Company’s request, the Company
reserves the right to impose other requirements on the Grantee’s participation
in the Plan, including with regard to RSUs subject to this Award, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

10.    Binding on Successors. The terms of this Agreement shall be binding upon
the Grantee and upon the Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.

11.    Transferability. The RSUs shall not be treated as property or as a trust
fund of any kind. This Award, including the RSUs subject to this Award, is not
transferable except as permitted by the Plan.

12.    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding between the parties as to the subject matter hereof.

13.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or
confirmed fax or overnight courier, or by postage paid first class mail,
addressed as follows:

If to the Grantee:

The address of his or her principal residence as it appears in the Company’s
records, with a copy to him or her at his or her office in Houston, Texas.

 

8



--------------------------------------------------------------------------------

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094-1800

Attention: Corporate Secretary

Facsimile: (281) 647-2223

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 13. Notice and communications shall be
effective when actually received by the addressee if given by hand delivery or
confirmed fax, when deposited with a courier service if given by overnight
courier, or two (2) business days following mailing if delivered by first class
mail.

14.    Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by the Company and the Grantee. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the other party of a provision of this Agreement.

15.    Authority of the Administrator. The Plan is administered by the
Committee, which shall have full authority to interpret and construe the terms
of the Plan and this Agreement. The determination of the Committee administrator
as to any such matter of interpretation or construction shall be final, binding
and conclusive.

16.    Data Privacy. The Grantee acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 16.
The Company, its related entities, and the Grantee’s employer hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock held in the Company and details of all Awards,
for the purpose of managing and administering the Plan (“Data”). The Company and
its related entities may transfer Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Grantee’s
participation in the Plan, and the Company and its related entities may each
further transfer Data to any third parties assisting the Company or any such
related entity in the implementation, administration and management of the Plan.
The Grantee acknowledges that the transferors and transferees of such Data may
be located anywhere in the world and hereby authorizes each of them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the Plan, including any transfer of such Data as may be required for the
administration of the Plan and/or the subsequent holding of RSUs or shares of
Stock on the Grantee’s behalf to a broker or to any other third party with whom
the Grantee may elect to deposit any shares of Stock acquired under the Plan
(whether pursuant to this Award or otherwise).

17.    Acceptance. Acceptance of this Agreement by the Grantee acknowledges
receipt of a copy of the Plan and this Agreement, and acknowledges that the
Grantee has read and understands the terms and provisions hereof and accepts
this Award subject to all the terms and

 

9



--------------------------------------------------------------------------------

conditions of the Plan and this Agreement. The Company may, in its sole
discretion, deliver any documents related to this Award by electronic means. The
Grantee hereby consents to receive all applicable documentation by electronic
delivery and to participate in the Plan through an on-line (and/or voice
activated) system established and maintained by the Company or a third party
vendor designated by the Company. By Grantee’s signature and the signature of
the Company’s representative below, or by Grantee’s acceptance of this Award
through the Company’s online acceptance procedure, this Agreement shall be
deemed to have been executed and delivered by the parties hereto as of the Grant
Date.

18.    No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary thereof or shall interfere with or restrict the
right of the Company to terminate the Grantee’s employment at any time for any
reason.

19.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any Section.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, effective as of the Grant Date, the Company has caused this
Agreement to be executed on its behalf by a duly authorized officer.

 

DIAMOND OFFSHORE DRILLING, INC. By:       Name:   Title:

ACCEPTED AND AGREED:

 

 

Grantee

 

11



--------------------------------------------------------------------------------

Schedule A

Vesting of Performance RSUs

The Award of Performance RSUs pursuant to this Agreement shall become eligible
to vest dependent upon level of achievement of the following three
equally-weighted Performance Goals for the Performance Period, subject to the
Negative Discretion of the Committee:

Performance Goal #1

The average, for the three calendar years included in the Performance Period, of
the quotient obtained (with respect to each such calendar year) from the
following formula (expressed as a percentage) shall equal [        ]% (the
“First Goal Target”):

 

                                               

Adjusted Operating Cash Flow for such year

                                                  Adjusted Net PP&E as of
31 December of such year  

Where:

“Adjusted Operating Cash Flow” means, for any calendar year, for the Company and
its Subsidiaries on a consolidated basis, the amount of net cash provided by or
used in operating activities, determined in accordance with United States
generally accepted accounting principles (“GAAP”) for such year, excluding net
cash interest for such year and excluding the negative financial impact in such
year of any transaction entered into by the Company or any of its Subsidiaries
with any customer that has the effect of reducing the amount of Adjusted
Operating Cash Flow during the Performance Period in exchange for a commensurate
material benefit to be received by the Company or any of its Subsidiaries, such
as a “blend and extend” transaction; and

“Adjusted Net PP&E” means, at any date of determination, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to the net book value of
all property, plant and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery and equipment), determined in
accordance with GAAP, plus an amount equal to the net book value of all
property, plant and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery and equipment) classified on the
Company’s consolidated balance sheet as held for sale, as determined in
accordance with GAAP, in each case excluding, over the elapsed portion of the
Performance Period to the date of such determination, (i) the effects of any
impairment of assets and (ii) the net book value added to or removed from net
property, plant and equipment or assets held for sale as a result of any asset
acquired or sold during such period.

 

12



--------------------------------------------------------------------------------

Unless otherwise determined by the Committee, the percentage of achievement
against the First Goal Target shall be determined based on the schedule in the
table below, based upon a target of 100% achievement of the First Goal Target:

 

Performance Level

   Actual Goal
Performance Avg.    Percentage Credit
Towards
Performance Goals

Below Threshold

   Less than [    ]%    0%

Threshold

   [    ]%    50%

Target

   [    ]%    100%

Maximum

   [    ]% or greater    150%

Linear interpolation shall be applied to determine Percentage Credit Towards
Performance Goals in the event of performance falling between the levels stated
in the above table.

Performance Goal #2

Average annual rig efficiency (expressed as a percentage) for the three calendar
years included in the Performance Period shall equal [        ]% (the “Second
Goal Target”).

Unless otherwise determined by the Committee, the percentage of achievement
against the Second Goal Target shall be determined based on the schedule in the
table below, based upon a target of 100% achievement of the Second Goal Target:

 

Performance Level

   Actual Goal
Performance Avg.    Percentage Credit
Towards
Performance Goals

Below Threshold

   Less than [    ]%    0%

Threshold

   [    ]%    50%

Target

   [    ]%    100%

Maximum

   [    ]% or greater    150%

Linear interpolation shall be applied to determine Percentage Credit Towards
Performance Goals in the event of performance falling between the levels stated
in the above table.

Performance Goal #3

Addition of [                ] years of cumulative contract backlog during the
Performance Period (the “Third Goal Target”).

Unless otherwise determined by the Committee, the percentage of achievement
against the Third Goal Target shall be determined based on the schedule in the
table below, based upon a target of 100% achievement of the Third Goal Target:

 

Performance Level

   Actual Goal
Performance    Percentage Credit
Towards
Performance Goals

Below Threshold

   Less than [    ] Years    0%

Threshold

   [    ] Years    50%

Target

   [    ] Years    100%

Maximum

   [    ] Years or greater    150%

 

13



--------------------------------------------------------------------------------

Linear interpolation shall be applied to determine Percentage Credit Towards
Performance Goals in the event of performance falling between the levels stated
in the above table.

Notwithstanding the foregoing, during or after the Performance Period, the
Committee shall have the authority to make equitable adjustments to any or all
of the above three Performance Goals or the calculation of the Performance Goals
in recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or the financial statements of the Company or any Subsidiary, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles or any other unusual
transaction, event or condition.

Unless otherwise determined by the Committee, the level of achievement against
the Performance Goals shall govern the number of Performance RSUs that are
eligible to vest based on the schedule in the table below, subject to the
Negative Discretion of the Committee and based upon a target of 100% of
Performance Goal achievement:

 

Average Performance Level

   Average
Percentage Credit
Towards
Performance Goals    Percent of Target
Number of
Performance RSUs
Eligible to Vest

Below Threshold

   Less than 50%    0%

Threshold

   50%    67%

Target

   100%    100%

Maximum

   150% or greater    133%

For purposes of the table above, the Average Percentage Credit Towards
Performance Goals shall equal the sum of the Percentage Credit Towards
Performance Goals for the First Goal Target, the Second Goal Target and the
Third Goal Target, divided by three. Linear interpolation shall be applied to
determine the percent of target number of Performance RSUs eligible to vest in
the event of performance falling between the levels stated in the above table.

 

14